  Case 13-16778         Doc 64     Filed 11/02/18 Entered 11/02/18 09:23:19              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-16778
         Troy P Washington Jr

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/22/2013.

         2) The plan was confirmed on 09/09/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/07/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 05/04/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 66.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $93,301.00.

         10) Amount of unsecured claims discharged without payment: $41,410.59.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-16778               Doc 64          Filed 11/02/18 Entered 11/02/18 09:23:19                     Desc Main
                                                Document Page 2 of 3



Receipts:

          Total paid by or on behalf of the debtor                      $31,503.04
          Less amount refunded to debtor                                     $3.04

NET RECEIPTS:                                                                                             $31,500.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                           $3,491.00
    Court Costs                                                                         $0.00
    Trustee Expenses & Compensation                                                 $1,392.39
    Other                                                                               $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                           $4,883.39

Attorney fees paid and disclosed by debtor:                               $9.00


Scheduled Creditors:
Creditor                                                 Claim         Claim            Claim       Principal       Int.
Name                                           Class   Scheduled      Asserted         Allowed        Paid         Paid
77TH ST DEPOT FEDERAL C U                  Unsecured         735.00           NA              NA            0.00        0.00
77TH ST DEPOT FEDERAL C U                  Secured              NA       1,256.77        1,256.77           0.00        0.00
77TH ST DEPOT FEDERAL C U                  Unsecured      1,288.00            NA              NA            0.00        0.00
77TH ST DEPOT FEDERAL C U                  Unsecured      3,870.00       3,995.32        5,252.09        782.20         0.00
ACCOUNT RECOVERY SERVICE                   Unsecured          68.00           NA              NA            0.00        0.00
BROADWAY FINANCIAL SERVICES                Unsecured         800.00        628.54          628.54          93.61        0.00
CASHCALL INC                               Unsecured      2,580.00       3,131.90        1,756.97        259.47         0.00
DEBT RECOVERY SOLUTION                     Unsecured         216.00        219.78          219.78          32.73        0.00
Enhancrcvrco (Original Creditor:11 Uscel   Unsecured         240.00           NA              NA            0.00        0.00
FIFTH THIRD BANK                           Unsecured      6,211.00     13,689.99        13,689.99      2,038.86         0.00
GM FINANCIAL                               Unsecured            NA            NA            88.82          13.23        0.00
GM FINANCIAL                               Secured       19,605.00     19,693.82        19,605.00     19,605.00    1,689.06
H&R BLOCK BANK                             Unsecured      1,074.00       1,074.17        1,074.17        159.98         0.00
MIDLAND FUNDING LLC                        Unsecured         713.00        637.69          637.69          94.97        0.00
OPPORTUNITY FINANCIAL LLC                  Unsecured         800.00        722.52          722.52        107.61         0.00
PRA RECEIVABLES MGMT                       Unsecured      9,768.00     11,682.69        11,682.69      1,739.89         0.00
PREMIER CREDIT CORP                        Unsecured      2,209.00            NA              NA            0.00        0.00
PREMIER CREDIT CORP                        Unsecured         102.00           NA              NA            0.00        0.00
SALLIE MAE                                 Unsecured      2,591.00       2,301.88        2,301.88           0.00        0.00
TURNER ACCEPTANCE                          Unsecured      1,036.00            NA              NA            0.00        0.00
Western Sky                                Unsecured      3,000.00            NA              NA            0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-16778         Doc 64      Filed 11/02/18 Entered 11/02/18 09:23:19                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $19,605.00         $19,605.00         $1,689.06
       All Other Secured                                  $1,256.77              $0.00             $0.00
 TOTAL SECURED:                                          $20,861.77         $19,605.00         $1,689.06

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $38,055.14          $5,322.55              $0.00


Disbursements:

         Expenses of Administration                             $4,883.39
         Disbursements to Creditors                            $26,616.61

TOTAL DISBURSEMENTS :                                                                      $31,500.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
